As filed with the Securities and Exchange Commission on April 1, 2016 Registration No. 333-515 811-07513 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. 233 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 234 / X / (Check appropriate box or boxes) PUTNAM FUNDS TRUST (Exact Name of Registrant as Specified in Charter) One Post Office Square, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / / on (date) pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / X / on June 1, 2016 pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. ROBERT T. BURNS , Vice President PUTNAM FUNDS TRUST One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: BRYAN CHEGWIDDEN , Esquire ROPES & GRAY LLP 1211 Avenue of the Americas New York, New York 10036 This Post-Effective Amendment relates solely to the Registrant's Putnam Dynamic Asset Allocation Equity Fund series. Information contained in the Registrant's Registration Statement relating to any other series of the Registrant is neither amended nor superseded hereby. Prospectus Supplement June 1, 2016 Putnam Dynamic Asset Allocation Equity Fund Prospectus dated September 30, 2015 The fund will offer class P shares to other Putnam funds and other accounts managed by Putnam Investment Management, LLC or its affiliates beginning on June 1, 2016. The prospectus is supplemented as follows to add information about class P shares. The front cover page is supplemented to add class P shares to the list of shares to which the prospectus relates, and to indicate that fund symbols for class P shares are pending. The following information is added to Fund summary — Fees and expenses : Shareholder fees (fees paid directly from your investment) Maximum deferred sales charge (load) (as Maximum sales charge (load) imposed on a percentage of original purchase price or Share class purchases (as a percentage of offering price) redemption proceeds, whichever is lower) Class P NONE NONE The following information restates similar disclosure in Fund summary — Fees and expenses : Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total annual fund operating Distribution and service Total annual fund expenses after expense Share class Management fees (12b-1) fees Other expenses operating expenses Expense reimbursement* reimbursement Class A 0.59 0.00%** 0.95 1.54 (0.68) 0.86 Class P 0.59 N/A 0.73< 1.32 (0.68) 0.64 Class Y 0.59 N/A 0.95 1.54 (0.68) 0.86 * Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through September 30, 2017. This obligation may be modified or discontinued only with approval of the Board of Trustees. ** Although the fund’s distribution and service (12b-1) plan provides for payments at annual rates (based on average net assets) of up to 0.35% on class A shares, no payments under the plan have been authorized by the Trustees. Should the Trustees decide in the future to approve payments under the plan, this prospectus will be revised. < Other expenses are based on expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class P shares. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A 658 971 1,305 2,249 Class P 65 351 658 1,531 Class Y 88 420 775 1,777 The following information is added to Fund summary — Purchase and sale of fund shares : Class P shares are only available to other Putnam funds and other accounts managed by Putnam Management or its affiliates. The following information is added to How do I buy fund shares? — Opening an account : Class P shares are only available to other Putnam funds and other accounts managed by Putnam Management or its affiliates. Shares of the fund are sold at the NAV per share determined after confirmation of a purchase order by Putnam Investor Services. The following information restates similar disclosure in How do I buy fund shares? — Which class of shares is best for me? : This prospectus offers class A shares and certain investors described below may also choose class Y shares. Class P shares are only available to other Putnam funds and other accounts managed by Putnam Management or its affiliates. Each share class represents investments in the same portfolio of securities, but each class has its own sales charge and expense structure, as set forth below. The following information is added to How do I buy fund shares? — Here is a summary of the differences among the classes of shares : Class P shares Class P shares are only available to other Putnam funds and other accounts managed by Putnam Management or its affiliates. No initial sales charge; your entire investment goes to work immediately No deferred sales charge Lower annual expenses, and higher dividends, than class A shares because of no 12b-1 fees and lower investor servicing fees. The Financial Highlights section for the fund is revised as set forth below. The financial highlights tables are intended to help you understand the fund’s recent financial performance. Certain information reflects financial results for a single fund share. The total returns represent the rate that an investor would have earned or lost on an investment in the fund, assuming reinvestment of all dividends and distributions. This information has been derived from the financial statements provided in the fund’s semiannual report dated 11/30/15, which for this period have not been audited. Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended­ of period­ income (loss) a on investments­ ­ operations income­ on investments­ tions­ of period­ value (%) b (in thousands) (%) c,d (%) d (%) Class A­ November 30, 2015** $12.19­ .06­ (.47) —­ —­ —­ $11.78­ * $33­ .51* .54* 55* May 31, 2015­ 13.08­ .13­ 1.26­ 1.39­ (.20) (2.08) 12.19­ 11.69­ 34­ 1.03­ .96­ 132­ May 31, 2014­ 11.81­ .14­ 2.14­ 2.28­ (.10) (.91) 13.08­ 19.95­ 39­ 1.08­ 1.08­ 69­ May 31, 2013­ 10.11­ .16­ 2.60­ 2.76­ (.13) (.93) 11.81­ 28.69­ 33­ 1.06­ 1.42­ 73­ May 31, 2012­ 12.28­ .13­ (1.12) —­ (1.18) 10.11­ 28­ 1.07­ 1.20­ 82­ May 31, 2011­ 11.53­ .10­ 2.79­ 2.89­ (.30) (1.84) 12.28­ 26.57­ 31­ 1.06­ .86­ 110­ Class Y­ November 30, 2015** $12.19­ .06­ (.47) —­ —­ —­ $11.78­ * $51,096­ .51* .55* 55* May 31, 2015­ 13.09­ .13­ 1.25­ 1.38­ (.20) (2.08) 12.19­ 11.59­ 47,361­ 1.03­ 1.04­ 132­ May 31, 2014­ 11.81­ .13­ 2.16­ 2.29­ (.10) (.91) 13.09­ 20.04­ 27,902­ 1.08­ 1.08­ 69­ May 31, 2013­ 10.11­ .16­ 2.60­ 2.76­ (.13) (.93) 11.81­ 28.68­ 24,993­ 1.06­ 1.43­ 73­ May 31, 2012­ 12.28­ .13­ (1.12) —­ (1.18) 10.11­ 18,698­ 1.07­ 1.20­ 82­ May 31, 2011­ 11.53­ .11­ 2.78­ 2.89­ (.30) (1.84) 12.28­ 26.57­ 33,597­ 1.06­ .87­ 110­ * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets November 30, 2015 0.16% May 31, 2015 0.50 May 31, 2014 0.57 May 31, 2013 0.76 May 31, 2012 0.75 May 31, 2011 0.49 [ ] – [ 16] Prospectus Supplement November 30, 2015 Supplement to the prospectus of each Putnam retail open-end fund and Putnam Dynamic Asset Allocation Equity Fund The following replaces similar disclosure in the section Distribution plans and payments to dealers: Program servicing payments , which are paid in some instances to dealers in connection with investments in [the/a] fund through dealer platforms and other investment programs, are not expected, with certain limited exceptions, to exceed 0.20% of the total assets in the program on an annual basis. These payments are made for program or platform services provided by the dealer, including shareholder recordkeeping, reporting, or transaction processing, as well as services rendered in connection with dealer platform development and maintenance, fund/investment selection and monitoring, or other similar services. Supplement to the prospectus of each Putnam retail open-end fund (excluding Putnam Global Sector Fund, Putnam Money Market Fund, Putnam Retirement Income Fund Lifestyle 1, Putnam RetirementReady ® Funds and Putnam Tax-Exempt Money Market Fund) and Putnam Dynamic Asset Allocation Equity Fund The following replaces similar disclosure in the section [ How does the fund price its shares?/How do the funds price their shares? ]: [The/Each] fund values its investments for which market quotations are readily available at market value. It values all other investments and assets at their fair value, which may differ from recent market prices. Supplement to the prospectus of each Putnam retail open-end fund offering class Y shares The following bullet point replaces similar disclosure regarding investors eligible to purchase class Y shares under the subsection Here is a summary of differences among the classes of shares in the section How do I buy fund shares? : – current and retired Putnam employees and their immediate family members (including an employee’s spouse, domestic partner, fiancé(e), or other family members who are living in the same household) as well as, in each case, Putnam-offered health savings accounts, individual retirement accounts (IRAs), and other similar tax-advantaged plans solely owned by the foregoing individuals; current and retired directors of Putnam Investments, LLC; current and retired Great-West Life & Annuity Insurance Company employees; and current and retired Trustees of the fund. Upon the departure of any member of this group of individuals from Putnam, Great-West Life & Annuity Insurance Company, or the fund’s Board of Trustees, the member’s class Y shares convert automatically to class A shares, unless the member’s departure is a retirement, as determined by Putnam in its discretion for employees and directors of Putnam and employees of Great-West 298083 11/15 Life & Annuity Insurance Company and by the Board of Trustees in its discretion for Trustees; provided that conversion will not take place with respect to class Y shares held by former Putnam employees and their immediate family members in health savings accounts where it is not operationally practicable due to platform or other limitations Supplement to the prospectus of each Putnam retail open-end fund offering class Y shares, excluding Putnam AMT-Free Municipal Fund, Putnam Arizona Tax Exempt Income Fund, Putnam California Tax Exempt Income Fund, Putnam Intermediate-Term Municipal Income Fund, Putnam Massachusetts Tax Exempt Income Fund, Putnam Michigan Tax Exempt Income Fund, Putnam Minnesota Tax Exempt Income Fund, Putnam New Jersey Tax Exempt Income Fund, Putnam New York Tax Exempt Income Fund, Putnam Ohio Tax Exempt Income Fund, Putnam Pennsylvania Tax Exempt Income Fund, Putnam Short-Term Municipal Income Fund, Putnam Tax Exempt Income Fund and Putnam Tax-Free High Yield Fund The following bullet point supplements disclosure regarding investors eligible to purchase class Y shares under the subsection Here is a summary of differences among the classes of shares in the section How do I buy fund shares? : – personal and family member IRAs of registered representatives and other employees of broker-dealers and other financial institutions having a sales agreement with Putnam Retail Management, if (1) the registered representative or other employee is the broker of record or financial representative for the account, (2) the broker-dealer or other financial institution’s policies prohibit the use of class A shares or other classes of fund shares that pay 12b-1 fees in such accounts to avoid potential prohibited transactions under Internal Revenue Service rules due to the account owners’ status as “disqualified persons” under those rules, and (3) the broker-dealer or other financial institution has an agreement with Putnam Retail Management related to the use of class Y shares in these accounts. Fund summary Goal Putnam Dynamic Asset Allocation Equity Fund seeks long-term growth. The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 14 of the fund’s prospectus and in How to buy shares beginning on page II-1 of the fund’s statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Share class Maximum sales charge (load) imposed on purchases (as a percentage of offering price) Maximum deferred sales charge (load) (as a percentage of original purchase price or redemption proceeds, whichever is lower) Class A 5.75% 1.00%* Class Y NONE NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Share class Management Fee Distribution and service (12b-1) fees Other expenses Total annualfund operating expenses Expense reimbursement** Total annualfund operating expenses after expense reimbursement Class A 0.59% 0.00%*** 0.95% 1.54% (0.50)% 1.04% Class Y 0.59% N/A 0.95% 1.54% (0.50)% 1.04% *Applies only to certain redemptions of shares bought with no initial sales charge. **Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through September 30, 2016. This obligation may be modified or discontinued only with approval of the Board of Trustees. ***Although the fund’s distribution and service (12b-1) plan provides for payments at annual rates (based on average net assets) of up to 0.35% on class A shares, no payments under the plan have been authorized by the Trustees. Should the Trustees decide in the future to approve payments under the plan, this prospectus will be revised. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. 2Prospectus It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $675 $987 $1,322 $2,264 Class Y $106 $437 $792 $1,792 Portfolio turnover The fund pays transaction-related costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).
